DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Argument:

    PNG
    media_image1.png
    279
    683
    media_image1.png
    Greyscale

Response:
The office action treated the POS system and computer network as additional elements. Applicant has not rebutted that claim 1 minus those additional elements is not an abstract idea. Stripping away those additional elements, in the examiner’s opinion what remains is a process that could be performed by people. That’s why the examiner indicated in the previous action that there was a method of organizing human activity.

Argument:

    PNG
    media_image2.png
    268
    659
    media_image2.png
    Greyscale

Response:
The additional elements are recited at a high degree of generality. The examiner made the finding that the additional elements were acting as a “tool” to implement the abstract idea. Applicant has not addressed this finding.
Per MPEP 2106.05(a): If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. 

It is not clear to the examiner what part of the claimed invention improves technology.

A similar argument as above was made with respect to step 2B findings. The examiner disagrees for the same reasons as above.

Argument:

    PNG
    media_image3.png
    231
    701
    media_image3.png
    Greyscale

Response:
The examiner disagrees. [43] states in relation to the account information associated with the customer is updated to reflect redemption of the promotional program. Account 

Argument:

    PNG
    media_image4.png
    252
    675
    media_image4.png
    Greyscale

Response:
The examiner disagrees. [43] clearly shows a user’s account being adjusted to reflect redemption of promotional discounts. Paragraph [60]/[61] characterize the promotional programs in terms of balances. Thus there are balances associated with promotions that are adjusted when redeemed. See also paragraph 17 which states “The rules and criteria can define eligible items, discount percentage, amount of cash available”.
Claim Objections
Claims 19 and 20 objected to because of the following informalities:  in both claims the first instance of “the mobile device” should be “a mobile device.” Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 depends on itself. For the purposes of examination, the examiner will interpret it as being dependent on claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
1. A method comprising receiving, by a computer system, from a benefits program sponsor, a set of rules and a product catalog for applying the set of rules; generating, by the computer system, a rules engine table based on the set of rules and the product catalog received from the program sponsor; storing, by the computer system, the rules engine table in a database; receiving, by the computer system, via a computer network, point of sale (POS) system associated with a merchant, the market basket request including a plurality of product identifiers, the plurality of product identifiers referencing a plurality of products submitted by a user to be scanned by a terminal associated with the POS system, the terminal located at a physical location associated with the merchant, the user having a linked benefits account managed by the benefits program sponsor; processing, by the computer system, the market basket request using the rules engine table to apply a discount based on the set of rules associated with the rules engine table; generating, by the computer system, and updated market basket request based on the applied discount; transmitting, by the computer system, via the computer network, the updated market basket request to the POS system associated with the merchant; receiving, by the computer system, via the computer network, from the POS system, an acknowledgement that the POS system has completed a transaction based on the updated market basket request; and adjusting, by the computer system, the linked benefits account of the user by an amount corresponding to the applied discount in response to receiving the acknowledgement from the POS system.

But for the recitation of the underlined limitations (computer system, database, computer network, point of sale system), claim 1 recites a method of organizing human activity. Specifically a person could receive from another person a set of rules. The rules could then be formatted and filed away. Then responsive to inspection of cart/basket contents, a shopkeeper could process a transaction with various discounts. The 

The additional elements of a computer system, database, computer network and POS system are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea. The additional limitations provide only a result-oriented solution and lack details as to how structural limitations implement the steps. MPEP2106.05(f): Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Thus claim 1 is held as directed to an abstract idea without a practical application or significantly more.

Claims 6, 7, 9, 11-13 and further refine the abstract idea of claim 1 with claim and are considered to be directed to an abstract idea with a practical application or significantly more for the same reasons as above.

Claim 8 adds to the method of organizing human activity by reciting a step that but for the recitation of computer system and website adds to method of organizing human 
Claim 10 adds to the method of organizing human activity by reciting a step that but for the recitation of computer system and mobile device adds to method of organizing human activity of claim 1. Specifically a person could notify another person of a benefits account state. The additional limitations are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea, which does not integrate a judicial exception into a practical application or provide significantly more. See above discussion regarding claim 1.

Claims 14-15 add steps and additional elements similar to those already addressed in claim 1 and thus those claims are considered non-statutory for the same reasons.

Claims 16-19 are similar to claims addressed above and are considered non-statutory for the same reasons.

Statutory
Claims 2-5 contain limitations to sending offers based on mobile device geolocation data. The examiner considers that to be a practical application/significantly more.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakrobartty et al. (US 20170286991 A1).
Regarding claim 1, Chakrobartty discloses:

1. A method comprising
	receiving, by a computer system (fig. 2), from a benefits program sponsor (paragraph 53 The business user may be a third-party entity), a set of rules and a product catalog for applying the set of rules (paragraph 53 The rule authoring component may have a user interface that a business user can access to add and/or edit rules relating to a promotional program. See also paragraph 58 showing rules can be item specific) ;
	generating, by the computer system, a rules engine table based on the set of rules and the product catalog received from the program sponsor (fig. 2 209 rules engine, and see paragraph 26));
At block 344, the redeem message is received by the third-party server and the account information associated with the customer is updated to reflect redemption of the promotional program.);
	processing, by the computer system, the market basket request using the rules engine table to apply a discount based on the set of rules associated with the rules engine table (fig. 3 324);
	generating, by the computer system, an updated market basket request based on the applied discount (fig. 3 326);
	transmitting, by the computer system, via the computer network, the updated market basket request to the POS system associated with the merchant (fig. 3 328); 	receiving, by the computer system, via the computer network, from the POS system, an acknowledgement that the POS system has completed a transaction based on the updated market basket request (fig. 3 342); and


Regarding claim 6, Chakrobartty discloses:
6. (New) The method of claim 1, wherein the applied discount is associated with a QR code on a mobile device, a loyalty number, a phone number, or a payment card (fig. 3 306 payment card).

Regarding claim 14, Chakrobartty discloses:
	receiving, by a computer system (fig. 2), from a second benefits program sponsor (paragraph 53 The business user may be a third-party entity and there may be multiple “third-party entities” i.e. second sponsors), a second set of rules and a second product catalog for applying the set of rules (paragraph 53 The rule authoring component may have a user interface that a business user can access to add and/or edit rules relating to a promotional program. See also paragraph 58 showing rules can be item specific); and
	processing, by the computer system, the market basket request using the rules engine table to apply a discount based on the second set of rules associated with the rules engine table (fig. 3 324), wherein the rules engine table is further generated based 

Regarding claim 15, Chakrobartty discloses:
wherein the user has a second linked benefits account managed by the second benefits program sponsor (paragraph 53, plural third party entities, paragraph 43 At block 344, the redeem message is received by the third-party server and the account information associated with the customer is updated to reflect redemption of the promotional program.);), the method further comprising: adjusting, by the computer system, the second linked benefits account of the user by an amount corresponding to the second applied discount in response to receiving the acknowledgement from the POS system (fig. 3 344, account can be characterized in terms of a balance, see paragraph 46 available balance, paragraph 60 balance, paragraph 61 balance).

Claim 16 is rejected for the same reasons as claim 15 and see [69] regarding software implementation.

Regarding claim 17, Chakrobartty discloses wherein the first product catalog is associated with a first subset of the plurality of product identifiers and the second product catalog is associated with a second subset of the plurality of product identifiers (paragraph 53 The rule authoring component may have a user interface that a business user can access to add and/or edit rules relating to a promotional program. See also paragraph 58 showing rules can be item specific, also see claim 7 “approved products list”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrobartty et al. (US 20170286991 A1) in view of Byrd (US 20130325575 A1).
Regarding claims 2-5, Chakrobartty fails to disclose and Byrd discloses:
2. (New) The method of claim 1, further comprising: receiving, from a mobile device associated with the user, geolocation data (paragraph 8 request including geographic location); and transmitting, by the computer system, a message associated with an offer to the mobile device based on determining, by the computer system, that the mobile 
3. (New) The method of claim 2, wherein the message includes a code, the code readable by the terminal at the physical location associated with the merchant (fig. 2 122).
4. (New) The method of claim 2, further comprising: receiving, from the POS system, an indication of a redemption event associated with the offer, wherein the applied discount is based at least on an occurrence of the redemption event (financial transaction processing server processes redemption, see [39]-[41], fig. 8 808-810). 
5. (New) The method of claim 4, wherein the redemption event is scanning of a QR code displayed on the mobile device (paragraph 37).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chakrabartty by using location specific coupons. The motivation for the combination is more beneficial marketing and higher consumer satisfaction (paragraph 3).

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrobartty et al. (US 20170286991 A1) in view of Mclaughlin (US 20130103484 A1)
Regarding claims 7 and 8, Chakrobartty fails to disclose and Mclaughlin discloses:

8. (New) The method of claim 7, further comprising: updating, by the computer system, a points redemption website associated with the linked benefits account to reflect the adjusted amount (paragraph 6 website shows points balance).
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chakrobartty by enabling a user to apply loyalty points as discounts.  The motivation for the combination is to provide a consolidated approach to redemption (paragraph 9).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chakrobartty et al. (US 20170286991 A1) in view of van der Veen (US 20110087592 A1). 
Regarding claim 9, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chakrobartty et al. (US 20170286991 A1) in view of Freed-Finnegan (US 20190005528 A1).
Regarding claim 10, Chakrobartty faild to disclose and Freed-Finnegan discloses transmitting, by the computer system, a notification to a mobile device of the user indicating that the linked benefits account of the user has been adjusted (paragraph 16 the offer redemption module sends a real time notification to the user of the redemption. The real time notification of the redemption is sent via the user's selected mode of communication (for example, SMS, e-mail, smart phone application).  It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chakrobartty by sending SMS confirmation after redemption events. The motivation for the combination is to reduce hassle of conventional systems (paragraph 3).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrobartty et al. (US 20170286991 A1) in view of Green (US 20060018998 A1).
Regarding claims 11-13, Chakrobartty further discloses wherein the product catalog includes products associated with healthy status, and the applied discount is based on the product having a healthy status (paragraph 18 products in healthy produce category may get discount), wherein the healthy status is determined by a third part (paragraph 18 promotional card may be issued by third party). Chakrobarrty fails to disclose the healthy status being based on a score above a threshold, wherein the score is based on nutritional information. However Green discloses products determined as healthy (fig. 1B 52) based on a score above a threshold wherein the score is based on nutritional data (paragraph 25 fiber/protein/vitamin score above a threshold). It would have been .
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrobartty et al. (US 20170286991 A1) in view of Trifiletti (US 20100082420 A1).
Regarding claim 18, Chakrobartty discloses the system processing the market basket request to identify promotional discounts and adjusting accounts in response to acknowledge from the POS system, but does not disclose promotions being earning events. However in an analogous art, Trifiletti discloses adjusting benefits account by earning amounts based on rules in response to merchant spending (paragraph 44). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chakrobartty by generating rewards based on spending. The motivation for the combination is to encourage sales (paragraph 2).

Regarding claim 19, .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chakrobartty et al. (US 20170286991 A1) in view of Byrd (US 20130325575 A1).
Regarding claims 20, Chakrobartty fails to disclose and Byrd discloses:
receiving, from a mobile device, geolocation data derived from a GPS receiver of the mobile device (paragraph 8 request including geographic location, paragraph 94 GPS); determining, based on the geolocation data, that the mobile device is within a threshold proximity of the physical location associated with the merchant (paragraph 56 distribute coupon when the consumer is “within a predetermined distance of the merchant”); and
Transmitting an offer based on the physical location to a mobile edge server (1002 offer associated with location identifier), the offer to be forwarded by the mobile edge server to the mobile device (1108 coupon sent to mobile device).
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Chakrabartty by using location specific coupons. The motivation for the combination is more beneficial marketing and higher consumer satisfaction (paragraph 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687